In the
                        Missouri Court of Appeals
                                 Western District
ANTHONY F. JOHNSON,                          )
                                             )
                Appellant,                   )    WD78143
                                             )
v.                                           )    OPINION FILED: June 30, 2015
                                             )
STATE OF MISSOURI,                           )
                                             )
               Respondent.                   )

             Appeal from the Circuit Court of Jackson County, Missouri
                       The Honorable Joel P. Fahnestock, Judge

Before Division Two: Lisa White Hardwick, Presiding Judge, Victor C. Howard, Judge
                           and Cynthia L. Martin, Judge


       Anthony F. Johnson ("Johnson") appeals from the motion court's order denying his

motion for post-conviction relief due to abandonment. Johnson argues that the motion

court failed to make findings of fact and conclusions of law in its order as required by

Rule 29.15(j). Johnson asserts that the motion court's failure to comply with the rule

resulted in the denial and deprivation of his rights to due process, to a fair and adequate

proceeding, and to equal protection. We affirm.
                                    Factual and Procedural History1

         In January 1990, Johnson was convicted by a jury of murder in the first degree,

robbery in the first degree, kidnapping, and three counts of armed criminal action. While

his appeal was pending, Johnson filed a timely pro se motion for post-conviction relief,2

and his appointed counsel filed an amended Rule 29.15 motion. Both Johnson's pro se

and amended motions asserted that he received ineffective assistance of trial counsel.

Following an evidentiary hearing, the motion court issued a judgment denying Johnson's

Rule 29.15 motion. Johnson appealed, and his post-conviction appeal was consolidated

with his direct appeal. See Rule 29.15(l) (1990). We affirmed Johnson's conviction and

the motion court's denial of his Rule 29.15 motion in a per curiam order. See State v.

Johnson, 831 S.W.2d 675 (Mo. App. W.D. 1992).

         Johnson filed a motion to reopen his post-conviction proceedings on the basis of

abandonment by post-conviction counsel in September 2005 ("2005 Motion").                                            In

particular, Johnson argued that he was abandoned by post-conviction counsel in that his

counsel "fail[ed] to order and review [Johnson's] voir dire transcript to ascertain

supporting facts or other errors within" and his counsel "fail[ed] to asset [sic] supporting

facts to [Johnson's] claim concerning State's witness, Byron East's testimony." The

motion court denied the 2005 Motion, concluding that Johnson was not abandoned by his

post-conviction counsel. Johnson appealed, and we dismissed the appeal as untimely.



         1
           We have compiled the factual and procedural history using the court file in Johnson v. State, No.
WD76313.
         2
           See Rule 29.15(b) (1990) (requiring the post-conviction motion be filed within thirty days of the filing of
the transcript for the direct appeal).

                                                           2
      Johnson filed a motion to vacate the motion court's denial of the 2005 Motion in

2008 ("2008 Motion"). In 2010, Johnson amended the 2008 Motion to include an

abandonment claim ("2010 Amendment"). The 2010 Amendment asserted that Johnson

was abandoned by his post-conviction counsel in that his post-conviction counsel filed an

amended 29.15 motion that was identical to his pro se 29.15 motion and in that his post-

conviction counsel filed an unverified amended motion. In denying the 2008 Motion and

its 2010 Amendment, the motion court specifically concluded that Johnson was not

abandoned by his post-conviction counsel. Johnson did not appeal.

      In 2013, Johnson filed yet another motion asking the motion court "to conduct an

inquiry hearing on [his] abandonment claim" ("2013 Motion"). The 2013 Motion alleged

that Johnson's post-conviction counsel failed to order or review the voir dire transcript

and failed to file a verified amended motion. The motion court concluded that the 2013

Motion was successive and therefore denied to entertain it pursuant to Rule 29.15(l).

Johnson appealed the motion court's judgment, which we affirmed in a per curiam order.

See Johnson v. State, 428 S.W.3d 691 (Mo. App. W.D. 2014).

      On July 9, 2014, Johnson filed a motion for post-conviction relief due to

abandonment ("2014 Motion"), which is the subject of this appeal. The 2014 Motion

argued that Johnson was abandoned by his post-conviction counsel when she (1) filed an

unverified amended motion; and (2) filed an amended motion that merely "re-instated or

replicated [Johnson's] facially deficient pro se motions [sic]." The motion court entered

an order denying the 2014 Motion without further explanation ("Order"). Johnson filed a

Rule 78.07(c) motion asking the motion court to modify its Order to denominate it a

                                           3
"judgment" and to include findings of fact and conclusions of law. The motion court

denied Johnson's Rule 78.07(c) motion.

       Johnson appeals.

                                                 Analysis

       Johnson argues that the motion court erred in denying his 2014 Motion without

making findings of fact and conclusions of law. Johnson asserts that his 2014 Motion

alleged facts supporting a valid claim of abandonment by post-conviction counsel.

Johnson claims that by failing to issue findings of fact and conclusions of law, the motion

court deprived him of his rights to due process, to a fair and adequate proceeding, and to

equal protection.

       Before considering the merits of Johnson's appeal, we must ascertain whether we

have jurisdiction. Sittner v. State, 405 S.W.3d 635, 636 (Mo. App. E.D. 2013). Barring

statutory exception, an appeal can only be taken from a final judgment.                 Section

512.020.3 While Rule 74.01(a) provides that "[a] judgment is entered when a writing

signed by the judge and denominated 'judgment' or 'decree' is filed," Rule 29.15(k)

provides that "[a]n order sustaining or overruling a motion filed under the provisions of

this Rule 29.15 shall be deemed a final judgment for purposes of appeal." 4 (Emphasis

added.) Rule 29.15(a) resolves the apparent conflict between Rule 74.01(a) and Rule

29.15(k), as it provides that "[t]he procedure followed for motions filed pursuant to this

Rule 29.15 is governed by the rules of civil procedure insofar as applicable." 5 Thus, an

       3
         All statutory references are to RSMo 2000 as amended unless otherwise noted.
       4
         See also Rule 24.035(k).
       5
         See also Rule 24.035(a).

                                                      4
appeal can be taken from an order denying a Rule 24.035 or Rule 29.15 motion even

though the order is not denominated a "judgment." Sittner, 405 S.W.3d at 636-37.

       Motions claiming abandonment by post-conviction counsel are treated as requests

for post-conviction relief pursuant to Rule 24.035 or Rule 29.15, as a claim of

abandonment seeks untimely review of a post-conviction claim. See Eastburn v. State,

400 S.W.3d 770, 773 (Mo. banc 2013) (holding that motions to "re-open" post-conviction

proceedings are effectively motions seeking post-conviction relief due to abandonment);

see also Price v. State, 422 S.W.3d 292, 294 (Mo. banc 2014) (holding that review of a

motion court's decision regarding an abandonment motion is governed by the standard set

forth in Rule 29.15(k)).

       The trial court's Order is thus reviewed employing the same standard of review as

is applied when reviewing the grant or denial of a Rule 24.035 or Rule 29.15 motion.

Vogl v. State, 437 S.W.3d 218, 224 (Mo. banc 2014) (applying the standard of review

found in Rule 29.15(k) to an appeal from the denial of a motion claiming abandonment

by post-conviction counsel); Gehrke v. State, 280 S.W.3d 54, 56-57 (Mo. banc 2009)

(same). Our review of the denial of a motion claiming abandonment by post-conviction

counsel is limited to a determination of whether the motion court's findings and

conclusions are clearly erroneous. Vogl, 437 S.W.3d at 224.

       Here, the Order contains no findings of fact or conclusions of law although Rule

29.15(j) requires a motion court to "issue findings of fact and conclusions of law on all

issues presented, whether or not a hearing is held." (Emphasis added.) As a general rule,

we are unable to provide meaningful review of an order denying post-conviction relief

                                           5
without findings of fact and conclusions of law, requiring reversal of the judgment and

remand for the entry of findings and conclusions. See, e.g., Broom v. State, 173 S.W.3d
681, 683 (Mo. App. W.D. 2005). In recognition of this general rule, Johnson asks that

we reverse the Order and remand this matter for the entry of findings and conclusions.

       Johnson's request ignores that Missouri courts have recognized exceptions to the

general rule in at least six circumstances:

       (1) "[Where] the only issue before the court is one of law, findings of fact
       are not required, if conclusions of law are made." Gaddis v. State, 121
S.W.3d 308, 312 (Mo. App. W.D. 2003) (citing Barry v. State, 850 S.W.2d
348, 350 (Mo. banc 1993)).

       (2) "Where the motion court conducted a hearing on a post-conviction
       motion and no substantial evidence was presented to support the allegation
       upon which the court failed to make findings." Id. (citing Barry, 850
       S.W.2d at 350).

       (3) Where "'the court failed to issue a proper conclusion of law on an
       isolated issue and it is clear that the movant is entitled to no relief, as a
       matter of law, and will suffer no prejudice if a remand is denied.'"
       Hollingshead v. State, 324 S.W.3d 779, 782 (Mo. App. W.D. 2010)
       (quoting Gaddis, 121 S.W.3d at 313).

       (4) Where there were issues "'that were not properly raised or are not
       cognizable in a post-conviction motion.'" Id. (quoting Gaddis, 121 S.W.3d
       at 313).

       (5) Where "'the motion itself was insufficient.'" Id. (quoting Gaddis, 121
S.W.3d at 313).

       (6) Where a post-conviction movant fails to file a Rule 78.07(c) motion to
       amend the judgment drawing the absence of required findings of fact or
       conclusions of law to the motion court's attention. Johnson v. State, 388
S.W.3d 159, 168 (Mo. banc 2012); Gerlt v. State, 339 S.W.3d 578, 584-85
       (Mo. App. W.D. 2011).

Five of these exceptions are inapplicable. The Order does not contain any conclusions of

law, so the first exception does not apply. The Order was not entered after a hearing, so

                                              6
the second exception does not apply. The Order did not make findings and conclusions

with respect to most issues while neglecting to do so with respect to an isolated issue, so

the third exception does not apply. A motion claiming abandonment by post-conviction

counsel is cognizable under Rule 29.15, so the fourth exception does not apply. And

Johnson filed a Rule 78.07(c) motion asking the trial court to making findings and

conclusions as required by Rule 29.15(j), so the sixth exception does not apply.

      The fifth exception is applicable, however. Rule 29.15(l) provides that "[t]he

[motion] court shall not entertain successive motions." (Emphasis added); see also

section 547.360.12 (codifying the same). Johnson's 2014 Motion represented the fourth

abandonment motion filed by Johnson, and the third abandonment motion premised on a

claim that post-conviction filed an unverified amended Rule 29.15 motion that merely

replicated Johnson's pro se Rule 29.15 motion. Relief was denied on each of the prior

occasions, and subsequent appeals were dismissed as untimely, not taken at all, or

rejected on the merits. The 2014 Motion was plainly a successive motion, rendering it

legally insufficient pursuant to Rule 29.15(l). As a result, the motion court had no

authority to consider the 2014 Motion.

      We considered similar circumstances in Breeden v. State, 15 S.W.3d 46 (Mo. App.

W.D. 2000). Years after a motion court denied a Rule 29.15 motion, the movant filed a

second post-conviction motion. Id. at 48. The motion court dismissed the second post-

conviction motion without making findings and conclusions. Id. The movant argued on

appeal that the failure to make findings and conclusions constituted error. Id. We

acknowledged that ordinarily reversal and remand for entry of findings of fact and

                                            7
conclusions of law is necessary but concluded that, because the movant's motion was

successive and therefore "not a valid post-conviction motion" pursuant to Rule 29.15(l),

reversal and remand were not required. Id. at 49.

         Johnson's successive 2014 Motion is indistinguishable from the successive post-

conviction motion in Breeden. Because the 2014 Motion was a legally insufficient

successive motion, Johnson's point on appeal is denied.6

                                                  Conclusion

         We affirm the motion court's Order.



                                                      __________________________________
                                                      Cynthia L. Martin, Judge


All concur




         6
          Though not required, it would be advisable for a motion court faced with a legally insufficient successive
post-conviction motion to state in an order denying same that the motion is "denied because it is a successive motion
pursuant to Rule 29.15(l)."

                                                         8